This is an action upon the following bond:
"Whereas, the Citizens' Bank, plaintiff in the above-entitled cause, commenced its action against the defendant in the above-entitled cause on the 2d day of March, A.D. 1922, and such proceedings were had as resulted in a decree for the foreclosure of the mortgages upon the real estate described in the said complaint and the sale of the said property, and the defendants gave due notice of appeal to the Supreme Court from said decree on the 16th day of August, A.D. 1922, now therefore:
"Know all men by these presents, that we, John W. Davis and Bessie Holt Davis, principals, and Alma McCoy Johnson and L.B. Simons, securities, do hereby undertake *Page 9 
and agree to pay to the Citizens' Bank, plaintiff in the above-entitled cause, the sum of five hundred dollars ($500.00).
"The condition of the above undertaking is such that if the said John W. Davis and Bessie Holt Davis, defendants above named, will not commit or suffer to be committed any waste to or upon or in respect to the said property during the pendency of the said appeal and their possession thereof, and that if the judgment be affirmed they will pay to the plaintiff the value of the use and occupation of the said property from the date of this undertaking until the delivery of possession thereof, pursuant to the judgment, not exceeding the sum of five hundred dollars ($500.00), fixed by the Judge of the Court by which judgment was rendered, then this obligation shall be null and void, otherwise it shall remain in full force and effect.
"In witness whereof we hereunto set our hands and seals this 16th day of August, 1922.
                            "JNO. W. DAVIS. "BESSIE HOLT DAVIS. "ALMA McCOY JOHNSTON. "L.B. SIMONS.
"Signed, sealed and delivered in the presence of: R. Lon Weeks. P.M. Minus."
There was a former appeal in this case which is reported in 126 S.C. 175; 119 S.E., 580; and the practical question now before this Court is whether the judgment then rendered can be construed to "affirm" the judgment of the Circuit Court in that case.
We quote as follows from the opinion of the Court on the former appeal:
"Pursuant to the judgment rendered, the directions of the decree in the particulars mentioned should be, and are hereby, modified to provide (1) that the counsel fee to be paid as part of the costs and disbursements shall be 5 per centum of the amount of principal and interest due on the mortgage *Page 10 
debt, and (2) that the residue of the proceeds of sale shall be applied to the payment in full of the plaintiff's mortgage debt and any balance thereafter remaining paid to the defendant, John W. Davis, the mortgagor.
"It is accordingly adjudged that the Circuit decree be modified in the particulars hereinabove indicated, and that in all other respects it be affirmed.
"Modified."
It will thus be seen that the judgment was not "affirmed," but was modified in several material respects. This is the only ground upon which the respondent relies to show that there was a breach of the bond, which was not sufficient for that purpose.
It is a significant fact that the costs of the former appeal were taxed in favor of the appellants, and there was no appeal from the taxation, for the reason, no doubt, that the judgment of the Circuit Court was modified, and not "affirmed."
MR. JUSTICE WATTS concurs.